NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 20, 2015*
                                Decided January 23, 2015

                                          Before

                          RICHARD A. POSNER, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 13-3153

JOHN DEUELL BROWN,                               Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 12 CV 00957
COOK COUNTY, ILLINOIS,
    Defendant-Appellee.                          Joan B. Gottschall,
                                                 Judge.

                                        ORDER

       John Brown, an Illinois prisoner, sued Cook County under 42 U.S.C. § 1983
claiming that he was denied essential medical care while in the county sheriff’s custody
as a pretrial detainee. The district court eventually dismissed the suit after finding that
Brown had tried to renege on a settlement, which the court enforced. Brown appeals
from the order enforcing the settlement, which we uphold.

       * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).
No. 13-3153                                                                         Page 2



        Brown concedes that, after the district court had recruited a lawyer to assist him,
he authorized counsel to engage in settlement negotiations. The defendant offered
$6,000, and, according to Brown’s lawyer, the plaintiff privately said he would accept
that figure if the attorney couldn’t wrangle a better deal. Brown’s lawyer resumed
negotiating, and when the defendant increased its offer to $6,300, the lawyer orally
accepted on Brown’s behalf. Counsel orally communicated this agreement to Brown,
who, according to the lawyer, replied that he was satisfied with the deal. That same day
Brown’s lawyer notified opposing counsel that Brown was on board, and Brown
himself wrote his lawyer acknowledging the “agreed settlement” but noting that he had
forgotten to tell counsel that he wanted the settlement check issued in the name of his
mother. Brown’s lawyer then notified the district court that a settlement had been
reached, but a week later, after the terms were reduced to writing, Brown refused to
sign.

       Brown’s lawyer then filed a motion to withdraw, disclosing the course of the
negotiations and her communications with Brown. Counsel also attached a copy of
Brown’s letter acknowledging his acceptance of the $6,300 deal. At the same time the
defendant moved to compel Brown to sign the settlement. In pro se responses to both of
these motions, Brown expressed skepticism that his attorney had done much to assist
him but said he still would accept $6,300 if the defendant could prove that his lawyer
had participated in drafting or revising the settlement document. The defendant then
submitted e-mail correspondence and redlined drafts of the settlement language
evidencing changes made at the insistence of Brown’s lawyer.

         The district court reviewed the written submissions from Brown and the lawyers
and concluded that appointed counsel’s authority to accept the $6,300 offer on Brown’s
behalf appeared to be in dispute. Nevertheless, the court continued, Brown had said in
his pro se responses that he would accept the settlement embodied by the opposing
lawyers’ final, written agreement if given proof that his lawyer participated in drafting
that language. That condition was met, the court said. After then giving Brown several
months to execute the settlement document, the court ordered it enforced when Brown
still refused to sign. The court dismissed Brown’s lawsuit, making that dismissal with
prejudice after giving the defendant 90 days to make payment. Brown received the
settlement check.

      On appeal Brown principally challenges the district court’s determination that he
accepted a $6,300 settlement offer. Brown also insists that the court was required to
No. 13-3153                                                                               Page 3

conduct an evidentiary hearing before concluding that his lawyer was authorized to
agree to the offer on his behalf.

        Whether the parties to a federal lawsuit have reached an enforceable settlement
is a question governed by contract principles in the state where the court sits. Dillard v.
Starcon Int’l Inc., 483 F.3d 502, 506 (7th Cir. 2007); Lynch, Inc. v. SamataMason Inc., 279
F.3d 487, 490 (7th Cir. 2002). In Illinois an oral settlement negotiated between counsel is
binding on the litigants if the lawyers were expressly authorized to settle and there was
an offer, acceptance, and meeting of the minds. Elustra v. Mineo, 595 F.3d 699, 710 (7th
Cir. 2010); Dillard, 483 F.3d at 507; Magallanes v. Ill. Bell Tel. Co., 535 F.3d 582, 584–85 (7th
Cir. 2008); Brewer v. Nat’l R.R. Passenger Corp., 649 N.E.2d 1331, 1333-34 (Ill. 1995). The
need for an evidentiary hearing to decide if these conditions were satisfied is within the
district court’s discretion, see Elustra, 595 F.3d at 710; Hakim v. Payco-Gen. Am.
Credits, Inc., 272 F.3d 932, 935 (7th Cir. 2001).

        We agree with the district court that a binding settlement was reached. Brown
insists that he didn’t accept the $6,300 deal and regardless, he says, there wasn’t a
meeting of the minds. But plainly he had authorized his attorney to settle the suit for
this amount. For purposes here we accept Brown’s assertion that his lawyer jumped the
gun by agreeing to the $6,300 figure without authorization (though counsel says that
she had express authorization to accept even $6,000 if she couldn’t get a better offer).
But even if the lawyer acted hastily, the letter that Brown wrote after learning what
counsel had done shows unequivocally that Brown—whether or not he gave prior
authorization—surely ratified counsel’s action immediately after being told. See Horwitz
v. Holabird & Root, 816 N.E.2d 272, 280 (Ill. 2004) (recognizing there can be ratification of
lawyer’s unauthorized act); People v. Bowman, 561 N.E.2d 633, 639 (Ill. 1990) (collecting
civil and criminal cases where client ratifies lawyer’s actions). See also Carr v. Runyan, 89
F.3d 327, 332 (recognizing same rule under Indiana law). An evidentiary hearing would
have added nothing to this obvious conclusion, especially since Brown has never
explained what else he possibly could have meant by his reference to an “agreed
settlement” for $6,300. Moreover, as the district court observed, even after Brown had
tried to back out of the deal, he told the court and opposing counsel that he would
stand by the agreement if the defendant supplied proof that his appointed lawyer had
actively participated in the settlement process. The defendant did exactly that, though,
in our view, the parties’ agreement would have been equally binding had the defendant
ignored this demand. Further, counsel for the parties had agreed to all material terms,
so there was a meeting of the minds. See Dillard, 483 F.3d at 507.
No. 13-3153                                                                    Page 4

       Accordingly, Brown was bound by his settlement, and the district court did not
abuse its discretion in enforcing his agreement. We have reviewed Brown’s remaining
arguments, and none has merit.
                                                                         AFFIRMED.